           Case 1:19-cv-09318-ER Document 29 Filed 02/02/21 Page 1 of 2
                                                                             21st Floor
                                                                             1251 Avenue of the Americas
                                                                             New York, NY 10020-1104

                                                                             Scott M. Cooper
                                                                             212-603-6478 tel

                                                                             scottcooper@dwt.com

                                    The parties will be referred to the magistrate judge in a separate order.
                                    All discovery deadlines are hereby stayed. If the parties do not reach an
                                    agreement at the settlement conference, they must submit a revised
                                    discovery schedule to the Court within two days of the conference. The
January 29, 2021                    Clerk of Court is respectfully directed to terminate the motions. Docs.
                                    26 and 27.

VIA ECF                             So ordered.
Hon. Edgardo Ramos
United States District Judge
United States District Court
Southern District of New York                     2/2/2021
40 Foley Square
New York, NY 10007

       Re: Calixto et al. v. Crain Communications, Inc. et al., Case No. 19-cv-9318 (ER)(OTW)

Dear Judge Ramos:

        As counsel for defendants Crain Communications, Inc., Nikki Kallek, and Nikki Pirrello,
we write to respectfully request – on a joint basis, along with counsel for all other parties in the
case – that Your Honor refer the above-referenced case to Magistrate Judge Wang for a
settlement conference. The parties have already made progress toward a settlement, and are
hopeful that with Magistrate Judge Wang’s assistance, we will be able to resolve the case
without further litigation.

        Relatedly, the parties respectfully request a stay of all existing discovery deadlines,
pending the outcome of the proposed settlement conference. We propose that in the event that
the settlement conference is unsuccessful, the parties will have 14 days from the date of the
settlement conference to prepare and submit a new proposed discovery schedule to the Court.

        The parties have not previously requested any extensions of discovery deadlines. The
current deadlines, as ordered by Your Honor on September 15, 2020, are:

       x   Further interrogatories to be served by: February 15

       x   Requests to Admit, if any, to be served by: February 15

       x   Non-expert depositions to be completed by: March 15

       x   Expert reports to be served by: April 30

       x   Rebuttal expert reports to be served by: May 31
           Case 1:19-cv-09318-ER Document 29 Filed 02/02/21 Page 2 of 2



Hon. Edgardo Ramos
January 29, 2021
Page 2


       x   Expert depositions to be completed by: June 30

       x   All discovery to be completed by: July 12



       Thank you for your consideration.


Respectfully,


/s/ Scott M. Cooper




                                               2
